United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 21, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-30392
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUDY B. ALLBRITTON,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 1:03-CR-10025-1
                       --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Judy B. Allbritton was convicted after a jury trial on four

counts of making false entries in a bank book, in violation of

18 U.S.C. § 1005, and four counts of misapplication of monies, in

violation of 18 U.S.C. § 656.   Allbritton did not file a timely

notice of appeal.   Instead, she filed several post-judgment

motions seeking extensions of time to file a notice of appeal,

reconsideration of the district court’s denial of an extension of

time, and an out-of-time appeal.   The district court denied each

of Allbritton’s post-judgment motions.   She then filed a notice

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30392
                                -2-

of appeal purporting to appeal from the district court’s orders

but has not briefed the denial of her motions.   Allbritton’s

notice of appeal was not timely as to any of the district court’s

orders.   The appeal is therefore dismissed for failure to comply

with the rule requiring a timely notice of appeal.   See Burnley

v. City of San Antonio, 470 F.3d 189, 192 n.1 (5th Cir. 2006);

FED. R. APP. P. 4(b)(1)(A)(i).

     APPEAL DISMISSED.